UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

__________________________________________
                                          )
JOHN J. FLYNN, et al.,                    )
                                          )
            Plaintiffs,                   )
                                          )
      v.                                  )                 Civil Action No. 08-0588 (PLF)
                                          )
JOHN DANIEL BERICH, et al.,               )
                                          )
            Defendants.                   )
__________________________________________)


                                               ORDER

                For the reasons stated in the Memorandum Opinion issued this same day, it is

hereby

                ORDERED that the motion to dismiss plaintiffs’ first amended complaint by

defendants John and Todd Berich [8] is DENIED without prejudice; it is

                FURTHER ORDERED that the motion to transfer this case by defendants John

and Todd Berich [9] is GRANTED; it is

                FURTHER ORDERED that the motion to dismiss plaintiffs’ first amended

complaint by defendant Integrity Equipment Company, Inc. [15] is DENIED without prejudice; it is

                FURTHER ORDERED that the motion to transfer this case by defendant Integrity

Equipment Company, Inc. [20] is GRANTED; it is

                FURTHER ORDERED that this action shall be TRANSFERRED to the United

States District Court for the District of Colorado; it is
               FURTHER ORDERED that the Clerk of the Court shall transfer all papers in this

proceeding, together with a certified copy of this Order, to the United States District Court for the

District of Colorado; and it is

               FURTHER ORDERED that the Clerk of this Court shall remove this case from

the docket of this Court.

               SO ORDERED.



                                              /s/___________________________
                                              PAUL L. FRIEDMAN
                                              United States District Judge

DATE: March 25, 2009




                                                 2